Case: 13-30335   Document: 00512417952   Page: 1   Date Filed: 10/24/2013




     IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                            No. 13-30335                            FILED
                          Summary Calendar                   October 24, 2013
                                                               Lyle W. Cayce
                                                                    Clerk


TINA RABALAIS KNOLL, Individually and as Natural Tutrix,
on Behalf of Andree N. Knoll,

                                      Plaintiff–
                                      Counter Defendant–
                                      Appellee,

versus

BANNER LIFE INSURANCE COMPANY,

                                      Defendant–
                                      Counter Claimant–
                                      Counter Defendant–
                                      Appellee,

versus

ADRIENNE THERIOT

                                      Counter Defendant–
                                      Counter Claimant–
                                      Appellant.



              Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 1:11-CV-1725
     Case: 13-30335      Document: 00512417952         Page: 2    Date Filed: 10/24/2013



                                      No. 13-30335
Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This case stems from an intra-family dispute over life insurance pro-
ceeds. Because the district court, after a bench trial, did not clearly err in
finding that Triston Knoll did not intend to change the beneficiary, we affirm.


                                             I.
       Triston Knoll (“Knoll”) died in 2011. About half a year before his death,
he went through a divorce with Tina Knoll, who was a one-third beneficiary on
his life insurance policy with Banner Life Insurance Company (“Banner”) (his
daughter had the remainder). Adrienne Theriot, Knoll’s biological mother
estranged from Knoll for many years, claims that Knoll made her the benefici-
ary, in lieu of his ex-wife, after the divorce. She claims that a payment stub
Knoll made to Banner in 2010—with the notation “Please change policy to list
Adrienne Theriot as beneficiary. Tina Knoll is to receive no benefits whatso-
ever.”—was sufficient to effect a change in beneficiary. She also relies on the
testimony of Jana Knowles of Banner that normally such a notation would be
sufficient to effect the change.
       The district court found, to the contrary, that the notation was not in the
handwriting of Knoll but rather of his friend, Jerry Deason, who is also an
attorney. It found that, notwithstanding Jana Knowles’s testimony, the nota-
tion in any event was not sufficient for Banner, which never updated its records
and which had sent Knoll follow-up communications requesting that he fill out
an official change-in-beneficiary form. The district court found that although



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                             2
     Case: 13-30335       Document: 00512417952         Page: 3    Date Filed: 10/24/2013



                                      No. 13-30335
Deason had a completed form in his possession, he did not mail it to Banner
until after Knoll’s death. Moreover, based on Deason’s trial demeanor, the
court found that Deason was likely perjuring himself and that it was he, not
Knoll, who wanted to cut Tina Knoll out of the benefits. 1 In short, based on
testimony and hard evidence, the district court found that Knoll had never
demonstrated an intent to change beneficiary and that even if he had, such an
intent was insufficient to comply with the requirements of his life insurance
contract.


                                             II.
       After a bench trial, we review legal issues de novo and findings of fact for
clear error. Grilletta v. Lexington Ins. Co., 558 F.3d 359, 364 (5th Cir. 2009);
FED. R. CIV. P. 52(a)(6). Decisions to admit evidence are reviewed for an abuse
of discretion. United States v. Hitt, 473 F.3d 146, 159 (5th Cir. 2006).


                                            III.
       Theriot raises four issues on appeal. First, she argues that Theriot is the
beneficiary per the four corners of the life insurance contract. That argument,
however, depends on the court’s agreeing with her contention that “[t]he pay-
ment coupon signed by Triston Knoll complies with the terms of [the life] insur-
ance contract to effectuate a change in beneficiary.” That is a question of fact,
not of law. The court did not clearly err by finding that the coupon did not


       1 For example, Deason testified that Tina Knoll was “indifferent” to him, and he said
that “she doesn’t exist” and that she deserved none of the insurance proceeds. The court also
was troubled that Deason “repeatedly disregarded the Court’s instructions to stop speaking
when an attorney was stating an objection and to answer only the question posed to him
without providing extraneous testimony.” The court also relied on testimony that Theriot
mentioned to Deason and other family members that “Ya’ll can’t let Tina get that money.”
The court was “convinced beyond any doubt that Deason lied under oath and has a possible
perjury issue.”
                                             3
    Case: 13-30335       Document: 00512417952   Page: 4   Date Filed: 10/24/2013



                                  No. 13-30335
comply with the requirements for a change of beneficiary, because it was in a
different handwriting and because Banner did not seem to have accepted it as
a valid change.
      Second, Theriot claims that Knoll substantially complied with the
requirements for a change in beneficiary. Again, that is not a legal argument,
but a factual one. The district court did not clearly err by finding that Knoll
did not intend at all to remove Tina Knoll as the beneficiary, and that it was
rather Deason who wanted to effect the change.
      Third, Theriot contends it was an abuse of discretion to admit Banner’s
Procedural Guide to determine whether Knoll had validly changed his benefi-
ciary because it was beyond the “four corners” of the insurance contract. As
Theriot admits, however, the contract required written notice to change bene-
ficiary and defined written notice as “a notification or request received from
the owner in a form satisfactory to us” (emphasis added). She claims that the
testimony of Jana Knowles that the notation on the payment stub was satis-
factory to Banner—which also happens to be extrinsic evidence outside the four
corners of the document—requires a judgment in her favor. If the court could
consider Jana Knowles’s testimony, however, then surely it could also consider
Banner’s procedural guide—as well as the emails requesting completion of an
official change of beneficiary form—as competing evidence of what was satis-
factory to Banner.
      Fourth and finally, Theriot maintains that the court abused its discre-
tion in admitting the testimony of Edmond Knoll and Laura Knoll over her
objection. She does not, however, give any arguments as to why that was error;
she merely recites that their testimony was inaccurate. Absent any legal
authority at least suggesting an error of law, we decline to find that the court
abused its discretion.
      The judgment is AFFIRMED.
                                        4